



Name _______________________________________




2020 Short-Term Incentive Compensation Plan


You have been chosen to participate in the 2020 Short-Term Incentive
Compensation Plan (“STIP”) of CURO Group Holdings Corp. (the “Company”) based on
your expected contributions to the Company’s financial objectives in 2020.
The total amount you are eligible to earn under the STIP is __% of actual base
salary you earn in 2020 (“Total Eligible STIP Compensation”). The amount you
will actually earn under the STIP, if any, will be determined based on
achievement of two separate Company performance objectives approved by the
Company’s Compensation Committee (the “Committee”), as follows:


1. Company Risk Adjusted Revenue - 50% of Total Eligible STIP Compensation
(“Risk Adjusted Revenue STIP Compensation”).
The Company’s adjusted risk revenue objective for 2020 is $__ (“Target Risk
Adjusted Revenue”). Awards payable under the STIP attributable to the Company’s
2020 adjusted risk revenue will be based on the following:


Company Risk Adjusted Revenue*
STIP Award Based on Company
Risk Adjusted Revenue
Less than 95% of Target Risk Adjusted Revenue
None
95% of Target Risk Adjusted Revenue
50% of Risk Adjusted Revenue STIP Compensation
95.10% to 99.99% of Target Risk Adjusted Revenue
50% of Risk Adjusted Revenue STIP Compensation plus a percentage of Risk
Adjusted Revenue STIP Compensation calculated on a pro rata basis (based on the
amount by which Company adjusted risk revenue exceeds 95% of the Target Risk
Adjusted Revenue)
100% of Target Risk Adjusted Revenue
100% of Risk Adjusted Revenue STIP Compensation
100.10% to 104.99% of Target Risk Adjusted Revenue
100% of Risk Adjusted Revenue STIP Compensation plus a percentage of Risk
Adjusted Revenue STIP Compensation calculated on a pro rata basis (based on the
amount by which Company adjusted risk revenue exceeds the Target Risk Adjusted
Revenue)
105% or more of Target Risk Adjusted Revenue
150% of Risk Adjusted Revenue STIP Compensation



*The Company’s adjusted risk revenue as a percentage of the Target Risk Adjusted
Revenue will be rounded to the nearest one-hundredth of 1%.
               







--------------------------------------------------------------------------------





2. Company Adjusted Pre-Tax Income - 50% of Total Eligible STIP Compensation
(“Pre-Tax Income STIP Compensation”).
The Company’s adjusted pre-tax income objective for 2020 is $__ (“Target
Adjusted Pre-Tax Income”). Awards payable under the STIP attributable to the
Company’s 2020 adjusted pre-tax income will be based on the following:
Company Adjusted Pre-Tax Income*
STIP Award Based on Company Adjusted
Pre-Tax Income
Less than 90% of Target Adjusted Pre-Tax Income
None
90% of Target Adjusted Pre-Tax Income
50% of Pre-Tax Income STIP Compensation
90.10% - 99.99% of Target Adjusted Pre-Tax Income
50% of Pre-Tax Income STIP Compensation plus a percentage of Pre-Tax Income STIP
Compensation calculated on a pro rata basis by the Committee (based on the
amount by which Company adjusted pre-tax income exceeds 90% of the Target
Adjusted Pre-Tax Income)
100% of Target Adjusted Pre-Tax Income
100% of Pre-Tax Income STIP Compensation
100.10% to 109.99% of Target Adjusted Pre-Tax Income
100% of Pre-Tax Income STIP Compensation plus a percentage of Pre-Tax Income
STIP Compensation calculated on a pro rata basis by the Committee (based on the
amount by which Company adjusted pre-tax income exceeds the Target Adjusted
Pre-Tax Income)
110% or more of Target Adjusted Pre-Tax Income
150% of Pre-Tax Income STIP Compensation

*The Company’s adjusted pre-tax income as a percentage of the Target Adjusted
Pre-Tax Income will be rounded to the nearest one-hundredth of 1%.


Note: The Company reserves the right to adjust the Target Risk Adjusted Revenue
and/or Target Adjusted Pre-Tax Income objectives to account for the financial
impact of acquisitions or other significant Company events during the year.


General Provisions:


Form of Payment. The Company expects awards earned under the STIP to be paid in
cash, less all required withholdings and deductions, no later than March 15,
2021. The Company reserves the right, in its sole discretion and as approved by
the Committee, to change the form of any award earned. If you were not working
in an STIP-eligible position with the Company for all of 2020 due to a change of
position, you will be eligible to receive a prorated portion of the award earned
under the STIP based on actual time spent in an STIP-eligible position.


Termination of Employment. To earn an award under the STIP, you must be employed
by the Company for the entire performance period, unless the Committee otherwise
determines, or unless otherwise provided in an employment agreement between you
and the Company. If you are no longer an employee, for whatever reason, on the
last date of the performance period, you shall not be deemed to have earned any
award under the STIP and shall not receive any award under the STIP, unless
otherwise provided in an employment agreement between you and the Company. If
you are no longer employed by the Company for the entire performance period due
to death or disability, the Committee may, at its discretion, determine whether
you have earned an award. In no event will an award under the STIP be
accelerated in the event of termination of employment, except as provided
herein.


Program Termination and Amendment. The Committee may amend, modify, terminate or
suspend operation of the STIP at any time. Notice of any such changes will be
communicated to participants.  


Benefits Not Guaranteed. Neither the establishment of the STIP nor participation
in the STIP shall provide any guarantee or other assurance that an award will be
payable under the STIP. There is no obligation of uniformity of treatment of
employees or participants under the STIP.


Confidentiality. The two financial objectives set forth in Section 1 and 2 above
are confidential and by participating in the STIP you explicitly agree to keep
those objectives confidential.
 
No Employment Right. Participation in the STIP does not constitute a commitment,
guarantee or agreement that the Company will continue to employ you and this
STIP shall not be construed or applied as an employment contract or obligation.
 
Governing Law. The validity, construction and effect of the STIP shall be
determined in accordance with the laws of the State of Kansas without giving
effect to conflicts of law principles.
 
Severability. The provisions of the STIP are severable. If any provision is
determined to be unenforceable, in whole or in part, then such provision shall
be modified so as to be enforceable to the maximum extent permitted by law. If
such provision cannot be modified to be enforceable, the provision shall be
severed from the STIP to the extent unenforceable. The remaining provisions and
any partially enforceable provisions shall remain in full force and effect. 





